Name: Council Regulation (EC) No 3010/95 of 18 December 1995 totally or partially suspending the customs duties applicable to certain products falling within Chapters 1 to 24 and Chapter 27 of the Combined Nomenclature originating in Malta and Turkey (1995)
 Type: Regulation
 Subject Matter: trade;  Europe;  international trade;  tariff policy
 Date Published: nan

 28.12.1995 EN Official Journal of the European Communities L 314/1 COUNCIL REGULATION (EC) No 3010/95 of 18 December 1995 totally or partially suspending the customs duties applicable to certain products falling within Chapters 1 to 24 and Chapter 27 of the Combined Nomenclature originating in Malta and Turkey (1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3448/93 (1) lays down the trade arrangements applicable to certain goods resulting from the proceedings of agricultural products; Whereas, pursuant to Annex I to the Agreement establishing an association between the European Economic Community and Malta (2), the Community must partially suspend common customs tariff duties applicable to certain products; whereas it would seem appropriate to adapt or supplement temporarily some of the tariff advantages provided for in the said Annex; whereas accordingly in respect of the products listed in Annex I to this Regulation originating in Malta the Community should from 1 January to 31 December 1995 suspend, at the levels shown next to each item, either the fixed component of the charge applicable to goods covered by Regulation (EC) No 3448/93 or the customs duty applicable to the other products; Whereas pursuant to Annex 6 to the Additional Protocol laying down the conditions, arrangements and timetable for implementing the transitional stage referred to in Article 4 of the Agreement establishing an Association between the European Economic Community and Turkey (3) and to Article 9 of the Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community (4), signed in Ankara on 30 June 1973 and in force on 1 March 1986 (5) the Community must totally or partially suspend the common customs tariff duties applicable to certain products; whereas in addition it would seem appropriate to adapt or supplement temporarily some of the tariff advantages provided for in the said Annex 6; whereas accordingly for the products originating in Turkey listed in Annex II to this Regulation the Community should from 1 January to 31 December 1995 suspend, at the levels shown next to each item, either the fixed element of duty applicable to goods covered by Regulation (EC) No 3448/93 or the customs duty applicable to the other products; Whereas Article 7 of the abovementioned Supplementary Protocol to the Association Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community referred to above provides for full suspension of the customs duties applicable to certain petroleum products of Chapter 27 of the Common Customs Tariff refined in Turkey, within the limits of an annual Community tariff quota of 340 000 tonnes; whereas that quota has been replaced with a Community ceiling which, following successive increases stands at 740 250 tonnes; whereas further adaptations to such tariff advantages, consisting in the full suspension, from 1 January to 31 December 1995, of customs duties applicable to products originating in Turkey and listed in Annex III hereto, should be envisaged on a temporary basis; Whereas provision should be made for the reintroduction of customs duties on the products concerned in exceptional circumstances; whereas accordingly the Commission should be informed regularly of import trends for such products; whereas to this end imports of such products should be subjected to a system of surveillance; Whereas the tariff advantages provided for in the measures in question should at least be equivalent to those accorded by the Community to developing countries under the Generalized System of Preferences (GSP); Whereas the period of validity of GSP tariff measures in respect of agricultural products is limited to one year, while GSP measures concerning petroleum products are multiannual; whereas in view of the number and the economic significance of the agricultural products concerned the period of validity of tariff measures for Malta and Turkey should be aligned with that applicable to GSP agricultural measures; whereas at the same time and for the sake of clarity such measures should be grouped together in a single regulation; Whereas it is for the Community to decide on the suspension of such duties, HAS ADOPTED THIS REGULATION: Article 1 The following products shall be accepted for import into the Community subject to the customs duties indicated for each of them, from 1 January to 31 December 1995:  products falling within Chapters 1 to 24 of the Combined Nomenclature originating in Malta and in Turkey and listed in Annexes I and II, and  petroleum products refined in Turkey falling within Chapter 27 of the Combined Nomenclature and listed in Annex III. Article 2 For the purposes of applying this Regulation, the rules of origin shall be those in force at any given time for the purposes of the Agreements establishing an association between the European Economic Community and Malta and the European Economic Community and Turkey respectively. The methods of administrative cooperation intended to ensure that products originating in Turkey and listed in Annexes II and III are accorded total or partial suspension of customs duties shall be those estblaished by Decision No 5/72 of the Association Council attached to Regulation (EEC) No 428/93 (6). Article 3 The duties applicable may be reintroduced in full or in part in respect of products covered by the arrangements set out in Article 1 imported in quantities or at prices such that they cause or may cause material injury to Community producers of similar products or products with which they are in direct competition. Such a measure may also be adopted in case of material injury or threat of material injury limited to a single Community region. Article 4 With a view to implementing Article 3, the Commission may adopt a regulation reintroducing the levying of customs duties for a certain period. Such measure shall be adopted in accordance with the procedure laid down in Article 6(2). Article 5 1. Subject to the procedure provided for in Regulation (EC) No 3448/93, the implementing provisions for this Regulation, and in particular: (a) amendments and technical adaptations made necessary by amendment of the combined Nomenclature and Taric codes; (b) the extension of tariff measures under the Agreements covered by this Regulation; (c) adaptations made necessary by the conclusion by the Council of protocols or exchanges of letters between the Community and the countries concerned; (d) amendments to this Regulation resulting from any other act adopted by the Council under agreements or regulations covered by this Regulation; shall be adopted in accordance with the procedure laid down in Article 6 (2). 2. The provisions adopted pursuant to paragraph 1 do not authorize the Commission to:  carry over preferential quantities from one quota period to another,  amend the timetables laid down in the Agreements or ptotocols,  transfer quantities from one quota to another,  open and administer quotas resulting from new agreements,  adopt legislation affecting the administration of quotas subject to import certificates. Article 6 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (7). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if those measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission shall defer application of the measures which it has decided for three months from the date of such communication. The Council, acting by qualified majority, may take a different decision within the period referred to in the second subparagraph. 3. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member state. Article 7 The Commission shall, in close cooperation with the Member States, take all necessary measures to ensure that this Regulation is applied. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Council The President J. BORRELL FONTELLES (1) OJ No L 318, 20. 12. 1993, p. 18. (2) OJ No L 61, 14. 3. 1971, p. 3. (3) OJ No 217, 24. 12. 1964, p. 3687/64. (4) OJ No L 361, 31. 12. 1977, p. 2. (5) OJ No L 48, 26. 2. 1986, p. 36. (6) OJ No L 59, 5. 3. 1973, p. 74. Decision as last amended by Decision No 1/93 (OJ No L 285, 20. 11. 1993, p. 34). (7) OJ No L 302, 19. 9. 1992, p. 1. ANNEX I LIST OF PRODUCTS FALLING WITHIN CHAPTERS 1 TO 24 ORIGINATING IN MALTA (1) Order No CN code Description of goods Rate of duty (2) Period (1. 1 to 30. 6. 1995) Period (1. 7 to 31. 12. 1995) (1) (2) (3) (4) (5) 16.0040 0206 10 99 0206 21 00 Edible offal fresh, chilled or frozen of bovine animals 2 % 2 % 16.0055 0208 10 11 0208 10 19 Other meat and edible meat offal, fresh, chilled or frozen of: 7 % 7 %  Domestic rabbits 16.0060 0208 10 90  Rabbits, other than domestic rabbits, or hares Free Free 16.0070 0208 20 00  Frogs' legs Free Free 16.0160 0302 65 Dogfish and other sharks 4 % 4 % 16.0210 0303 75 Dogfish and other sharks 4 % 4 % 16.0230 0304 10 11 Fish fillets and other meat, chilled or frozen 10 % 10 % 0304 20 11 Frozen fillets of trout 16.0330 0306 12 Lobsters 4 % 4 % 16.0340 0306 13 10 Shrimps and prawns 16.0350 0306 13 90 Other shrimps and prawns 4,5 % 4,5 % 16.0360 0306 14 Crabs 4 % 4 % 16.0370 0306 19 10 Freshwater crayfish 16.0380 ex 0306 19 90 Peurullus spp. 16.0400 0306 22 Lobsters 4 % 4 % 16.0410 0306 23 10 Shrimps and prawns 16.0420 0306 23 90 Other shrimps and prawns 4,5 % 4,5 % 16.0500 0307 39 90 Mussels (Perna spp.) 4 % 4 % 16.0510 0307 41 0307 49 11 Cuttlefish and squid 16.0520 0307 49 18 Cuttlefish 5,5 % 5,5 % 16.0530 0307 49 31 0307 49 33 0307 49 35 0307 49 38 Squid 4 % 4 % 16.0540 0307 49 51 Squid, encornet 16.0550 0307 49 71 0307 49 91 0307 49 99 Cuttle fish, squid and encornet 16.0560 0307 51 00 0307 59 10 0307 59 90 0307 91 00 0307 99 13 0307 99 15 0307 99 18 0307 99 90 Octopus and other invertebrates 4 % 4 % 16.0570 0409 00 00 Natural honey 25 % 25 % 16.0580 Edible products of animal origin, not elsewhere specified or included: 4 % 4 % ex 0410 00 00  Royal jelly ex 0410 00 00  Other 2 % 2 % 16.0690 0603 90 00 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, dried, dyed, bleached, impregnated or otherwise prepared 7 % 7 % 16.0734 0707 00 25 0707 00 30 Cucumber, fresh or chilled, form 16 May to 31 October 16 % 16 % 16.0740 Other vegetables, fresh or chilled 12 % 12 % ex 0709 20 00 Asparagus, from 1 October to 31 October 16.0750 ex 0709 30 00 Aubergines, from 1 January to 31 March 9 % 9 % 16.0760 ex 0709 40 00 Celery, other than celeriac, from 1 January to 31 March 16.0790 ex 0709 90 90 Pumpkins and courgettes, from 1 January to the last day of February 9 % 9 % Other, excluding parsley from 1 January to 31 March 16.0795 ex 0709 90 90 Okra or comboux (Hibiscus esculentus L. or Abelmoschus esculentus L. Moench, Moringa oleifera drumsticks) Free Free 16.0825 0711 40 00 Cucumbers and gherkins 12 % 12 % 16.0860 ex 0712 30 00 Mushrooms, excluding cultivated mushrooms 6 % 6 % 16.0880 0713 10 90 Dried leguminous vegetables, shelled, whether or not skimmed or split 2 % 2 % 16.1070 ex 0807 10 10 Watermelons, from 1 November to 30 April 6,5 % 6,5 % 16.1300 0814 00 00 Peel of citrus fruit or melons, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions Free Free 16.1610 1212 10 91 Locust bean seeds, not decorticated, crushed or ground Free Free 16.1620 1212 10 99 Other locust bean seeds 6 % 6 % 16.2020 Other fixed vegetables fats and oils (including jojoba oil) and their fractions 2,5 % 2,5 % 1515 21 10 Maize (corn) oil and its fractions for technical or industrial uses other than the manufacture of foodstuffs for human consumption 16.2290 ex 1602 90 31 Prepared or preserved rabbit 14 % 14 % 16.2510 1704 90 30 White chocolate 4 % 4 % + ecu 61,2/100 kg/net 16.2520 ex 1704 90 51 Other plates, including marzipan 6 % 6 % + EA 1704 90 55 Throat pastilles and cough drops 1704 90 61 Sugar coated (panned) goods 1704 90 65 Gum confectionery and jelly confectionery 1704 90 71 Boiled sweets whether or not filled 1704 90 75 Toffees, caramels and similar sweets 1704 90 81 Compressed tablets 1704 90 99 Other 16.2580 Food preparations of flour, meal, starch or malt extract, not containing cocoa or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1901 10 00 Preparations for infant use, put for retail sale, not containing cocoa powder Free 0 % + EA 1901 20 00 Mixes and doughs for the preparation of bakers' wares of heading No 1905 Free 0 % + EA ex 1901 90 91 Other, not containing cocoa powder Free Free ex 1901 90 99 Free 0 % + EA 16.2600 1904 10 10 Prepared foods obtained by the swelling or roasting for cereals or cereal products (for example corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared Free 0 % + ecu 29,4/100 kg/net 1904 10 30 Prepared food obtained by the swelling or roasting of cereals or cereal products Free 0 % + ecu 67,6/100 kg/net 1904 10 90 Free 0 % + ecu 49,4/100 kg/net 16.2610 1904 90 10 Of rice 3 % 3 % + ecu 67,6/100 kg/net 16.2620 1904 90 90 Of other cereals 2 % 2 % + ecu 37,7/100 kg/net 16.2630 1905 10 00 Crispbread KnÃ ¤ckebrÃ ¶d Free 0 % 4- ecu 19,1/100 kg/net 16.2660 1905 90 10 Matzos Free 0 % + ecu 23,4/100 kg/net 16.2670 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Free 0 % + ecu 88,8/100 kg/net 16.2680 1905 90 30 Bread 4 % 4 % + EA 16.2690 2001 20 00 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid  Onions 14 % 14% 16.2700 2001 90 50 Mushrooms 14 % 14 % 2001 90 65 Olives 2001 90 75 Salad beetroot 2001 90 85 Red cabbage ex 2001 90 91 Tropical fruit and tropical nuts, excluding papaya chutney ex 2001 90 96 Other excluding mixed pickles and papaya chutney 16.2725 ex 2001 90 91 Papaya chutney 9 % 9 % 19.2750 ex 2004 90 30 Capers 12 % 12 % 16.2800 2005 90 30 Capers 12 % 12 % 16.2820 ex 2006 00 35 Fruits, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) Other with a sugar content exceeding 13 % by weight Fruit falling within headings Nos 0801, 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 6 % 6 % ex 2006 00 38 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 6 % 6 % + ecu 28,9/100 kg/net 16.2830 ex 2006 00 91 Other, with a sugar content not exceeding 13 % 6 % 6 % ex 2006 00 99 Fruit falling within heading Nos 0801, 0803, 0804, (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2840 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked, preparations, whether or not containing added sugar or other sweetening matter 8 % 8 % 2007 10 91 Other ex 2007 10 99 Fruit falling within headings Nos 0801, 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2850 ex 2007 91 10 Jams and marmalades of citrus fruit With a sugar content exceeding 30 %, by weight, excluding orange jam and marmalade 18 % 18 % + ecu 27,8/100 kg/net ex 2007 91 30 With sugar content exceeding 13 %, but not exceeding 30 % by weight excluding orange jam and marmalade 18 % + ecu 5/100 kg/net 16.2860 ex 2007 91 90 Other, excluding orange jam and marmalade 19 % 19 % 16.2865 2007 99 31 Jam, jellies, marmalades, cherry puree and cherry pastes with a sugar content exceeding 30 % by weight 25 % 25 % 16.2870 ex 2007 99 39 With a sugar content exceeding 30 % by weight Fruit falling within headings Nos 0801, 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8 % 8 % + ecu 27,8/100 kg/net 16.2880 ex 2007 10 10 With a sugar content exceeding 13 % by weight but not exceeding 30 % 8 % 8 % + ecu 5/100 kg/net ex 2007 99 58 Fruit falling within headings Nos 0801, 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 8 % + ecu 5/100 kg/net 16.2890 ex 2007 99 93 Other 8 % 8 % ex 2007 99 98 Fruit falling within headings Nos 0801, 0803, 0804 (except figs and pineapples), 0805 40 00, 0807 20 00, 0810 20 90, 0810 30 90, 0810 40 10, 0810 40 50, 0810 40 90, 0810 90 10, 0810 90 30 and 0810 90 80 16.2900 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 11 91 Ground-nuts 6 % 6 % 2008 11 96 2008 11 98 2008 19 11 ex 2008 19 13 ex 2008 19 19 Other, including mixtures in immediate packings of a net content exceeding 1 kg, excluding almonds, walnuts and hazelnuts 16.3290 2009 20 11 Fruit juices (including grape musts) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Grapefruit juices 28 % 28 % + ecu 24,8/100 kg/net 16.3300 2009 20 19 Grapefruit juices 28 % 28 % 16.3310 2009 20 91 Grapefruit juices 7 % 7 % + ecu 24,8/100 kg/net 2009 20 99 7 % 16.3320 ex 2009 30 31 Citrus fruit juices (excluding lemon juices) containing added sugar 13 % 13 % ex 2009 30 39 Citrus fruit juices (excluding lemon juices) not containing added sugar 16.3340 2009 30 91 Other citrus fruit juices With an added sugar content exceeding 30 % by weight 14 % 14 % + ecu 24,8/100 kg/net 2009 30 95 With an added sugar content not exceeding 30 % by weight 14 % 16.3360 2009 40 30 Pineapple juice 17 % 17 % 16.3370 2009 40 91 Pineapple juice 17 % 17 % + ecu 24,8/100 kg/net 16.3400 ex 2009 80 38 Date juice Free Free 16.3550 2102 10 21 Bakers' yeast 4 % 4 % + ecu 59,5/ 100 kg/net 2102 10 39 Free 4 % + ecu 17,5/100 kg/net 16.3580 2102 20 90 Other Free Free 16.3760 Preparation of a kind used in animal feeding 2309 10 90 Other dog or cat food 3 % 3 % Taric codes Order No CN code Taric code 16.0380 ex 0306 19 90 0306 19 90*20 16.0580 ex 0410 00 00 0410 00 00*10 ex 0410 00 00 0410 00 00*90 16.0740 ex 0709 20 00 0709 20 00*12 *92 16.0750 ex 0709 30 00 0709 30 00*10 *20 16.0760 ex 0709 40 00 0709 40 00*13 *91 16.0790 ex 0709 90 90 0709 90 90*12 *51 *52 *58 *91 16.0795 ex 0709 90 90 0709 90 90*23 *24 *25 *26 *31 *32 16.0860 ex 0712 30 00 0712 30 00*22 *24 *27 16.1070 ex 0807 10 10 0807 10 10*10 *20 16.2290 ex 1602 90 31 1602 90 31*20 16.2520 ex 1704 90 51 1704 90 51*90 16.2580 ex 1901 10 00 1901 10 00*31 *33 *35 *37 *81 *83 *85 *87 16.2580 ex 1901 90 91 1901 90 91*50 1901 90 91*60 1901 90 91*70 1901 90 91*90 ex 1901 90 99 1901 90 99*51 1901 90 99*53 1901 90 99*55 1901 90 99*57 1901 90 99*59 1901 90 99*91 1901 90 99*93 1901 90 99*95 1901 90 99*97 1901 90 99*99 16.2700 ex 2001 90 91 2001 90 91*91 2001 90 91*99 ex 2001 90 96 2001 90 96*21 2001 90 96*29 2001 90 96*30 2001 90 96*41 2001 90 96*49 2001 90 96*91 2001 90 96*99 16.2725 ex 2001 90 91 2001 90 91*11 *19 16.2750 ex 2004 90 30 2004 90 30*20 16.2820 ex 2006 00 35 ex 2006 00 38 2006 00 35*10 2006 00 38*10 16.2830 ex 2006 00 91 ex 2006 00 99 2006 00 91*10 2006 00 99*10 16.2840 ex 2007 10 99 2007 10 99*10 16.2850 ex 2007 91 10 ex 2007 91 30 2007 91 10*19 2007 91 30*19 16.2860 ex 2007 91 90 2007 91 90*19 16.2870 ex 2007 99 39 2007 99 39*10 16.2880 ex 2007 10 10 2007 10 10*11 *19 ex 2007 99 58 2007 99 58*11 *19 16.2890 ex 2007 99 93 ex 2007 99 98 2007 99 93*10 2007 99 98*10 16.2900 ex 2008 19 13 ex 2008 19 19 2008 19 13*90 2008 19 19*90 16.3320 ex 2009 30 31 ex 2009 30 39 2009 30 31*90 2009 30 39*90 16.3400 ex 2009 80 38 2009 80 39*40 (1) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) Without prejudice to the levying of any additional duties applicable. ANNEX II LIST OF PRODUCTS FALLING WITHIN CHAPTER 27, ORIGINATING IN TURKEY Order No CN code (1) Description of goods Rate of duty (3) Period (1. 1. to 30. 6. 1995) Period (1. 7. to 31. 12. 1995) (1) (2) (3) (4) (5) 15.0001 Vegetables, fresh or chilled: ex 0709 30 00  Aubergines, from 1 to 14 January 9 % 9 % 15.0003 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced; sago pith: 0714 20 10  Sweet potatoes intended for human consumption (2) Free Free 15.0005 Melon (including watermelons) and papaws (papayas), fresh: ex 0807 10 10  Watermelons, from 1 November to 31 March 6,5 % 6,5 % 15.0007 ex 1806 10 15 Chocolate and other food preparation containing cocoa: 3 % 3 % ex 1806 10 20  Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % 3 % + ECU 30,5/100 kg/net ex 1806 10 30 3 % 3 % + ECU 38/100 kg/net ex 1806 10 90 3 % 3 % + ECU 50,7/100 kg/net 15.0009 1806 20 10 1806 20 30 1806 20 50 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 Chocolate and chocolate goods, whether or not filled, sugar confectionery and substitutes therefore made from sugar substitution products, containing cocoa 9 % 9 % + EA 15.0011 ex 1901 90 91 Preparation based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as papad Free Free ex 1901 90 99 Free Free 15.0013 ex 1903 00 00 Tapioca, other than tapioca prepared from potato starch 2 % 2 % + ECU 22,2/100 kg/net 15.0015 Preparations: 0710 40 00 0711 90 30 2001 90 30 2004 90 10 2005 80 00 2008 99 85   Corn 3 % 3 % + ECU 13,8/100 kg/net 15.0017 1904 90 10   Of rice 3 % 3 % + ECU 67,6/100 kg/net 15.0019 1904 90 90   Of other cereals 2 % 2 % + ECU 37,7/100 kg/net Taric Codes Order No CN code Taric code 15.0001 ex 0709 30 00 0709 30 00*10 15.0005 ex 0807 10 10 0807 10 10*10 15.0007 ex 1806 10 15 1806 10 15*10 ex 1806 10 20 1806 10 20*10 ex 1806 10 30 1806 10 30*10 ex 1806 10 90 1806 10 90*10 15.0011 ex 1901 90 91 1901 90 91*10 *50 ex 1901 90 99 1901 90 99*11 *21 *51 *91 15.0013 ex 1903 00 00 1903 00 00*90 (1) The Taric codes appear at the end of this Annex. (2) Entry under this CN code is subject to conditions laid down in the relevant Community provision. (3) Without prejudice to the levying of any additional duties applicable. ANNEX III LIST OF PRODUCTS FALLING WITHIN CHAPTER 27, REFINED IN TURKEY Order No CN code Description of goods Rate of duty (1) (2) (3) (4) 13.0010 2710 00 00 Petroleum oils and oils obtained from bituminous minerals, other than made preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations: Free  Light oils:   For other purposes:    Special spirits: 2710 00 21     White spirit 2710 00 25     Other:    Other:     Motor spirit: 2710 00 26      Aviation spirit      Other, with a lead content:       Not exceeding 0,013 g per litre: 2710 00 27        With an octane number of less than 95 2710 00 29        With an octan number of 95 or more but less than 98 2710 00 32        With an octane number of less than 98 or more       Exceeding 0,013 g per litre: 2710 00 34        With an octane number of less than 98 2710 00 36        With an octane number of 98 or more 2710 00 37     Spirit type jet fuel 2710 00 39     Other light oils  Medium oils:   For other purposes:    Kerosene: 2710 00 51     Jet fuel 2710 00 55     Other 2710 00 59    Other  Heavy oils:   Gas oils: 2710 00 69    For other purposes   Fuel oils: 2710 00 74     With a sulphur content not exceeding 1 % 2710 00 76     With a sulphur content exceeding 1 % by weight but not exceeding 2 % by weight 2710 00 77     With a sulphur content exceeding 2 % by weight but not exceeding 2,8 % by weight 2710 00 78     With a sulphur content exceeding 2,8 % by weight   Lubricating oils; other oils: 2710 00 85    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (1)    For other purposes: 2710 00 87     Motor oils, compressor lube oils, turbine lube oils 2710 00 88     Liquids for hydraulic purposes 2710 00 89     White oils, liquid paraffin 2710 00 92     Gear oils and reductor oils 2710 00 94     Metal-working compounds, mould release oils; anti-corrosion oils 2710 00 96     Electrical insulating oils 2710 00 98     Other lubricating oils and other oils 2711 Petroleum gases and other gaseous hydrocarbons: Free  Liquified: 2711 12   Propane:    Other:     For other purposes: 2711 12 94      Of a purity exceeding 90 % but less than 99 % 2711 12 96      Mixture of propane and butane containing more than 50 % but not more than 70 % of propane 2711 12 98      Other 2711 13   Butanes:    For other purposes: 2711 13 91     Of a purity exceeding 90 % but less than 95 % 2711 13 93    Mixture of butane and propane containing more than 50 % but not more than 65 % of butane: 2711 13 98     Other 2712 Petroleum jelly, paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured Free 2712 10  Petroleum jelly: 2712 10 10   Crude 2712 10 90   Other 2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil 2712 90  Other:   Other:    Crude: 2712 90 39     For other purposes 2712 90 90    Other 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals: Free 2713 90  Other resdidues of petroleum oils or of oils obtained from bituminous minerals: 2713 90 90   Other (1) Entry under this code is subjct to conditions laid down in the relevant Commujnity provisions